       Case: 3:19-cv-00641-wmc Document #: 68 Filed: 01/22/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

BEE VUE,

                              Plaintiff,                                  ORDER
       v.
                                                                        19-cv-641-wmc
PETER SCHNEIDER, MICHAEL GEIRE,
and FRITZ DEGNER,

                              Defendants.


       Pro se plaintiff Bee Vue is proceeding in this lawsuit against defendants Schneider, Geire

and Degner on Fourth Amendment Wisconsin conversion and false imprisonment claims

arising from a March 28, 2019, traffic stop. Plaintiff has filed a motion to voluntarily dismiss

defendant Degner, as well as his Wisconsin false imprisonment and conversion claims against

all defendants, which the court will construe as a motion for leave to amend his complaint

pursuant to Federal Rule of Civil Procedure 15(a) to dismiss his claims against Degner and the

Wisconsin claims. (Dkt. #65.) Defendants do not oppose the motion. The motion will be

granted, and the dismissal of Degner and the Wisconsin state law claims will be without

prejudice.

                                            ORDER

       IT IS ORDERED that:

       1)       Plaintiff Bee Vue’s motion to amend (dkt. #65) is GRANTED.

       2)       Plaintiff’s claims in this lawsuit against defendant Degner, as well as his
                Wisconsin conversion and false imprisonment claims against all defendants, are
                DISMISSED without prejudice.

             Entered this 22nd day of January, 2021.

                                            BY THE COURT:
                                            /s/
                                            WILLIAM M. CONLEY
                                            District Judge
